   Case 19-13300 Doc 213-1 Filed 07/10/20 Entered 07/10/20 11:58:22                         Desc
           Exhibit A - Notice of Intended Public Auction Sale Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                               )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR             )
____________________________________)

              NOTICE OF INTENDED PUBLIC AUCTION SALE
                 BY INTERNET AUCTION MECHANISM OF
                 PERSONAL PROPERTY AND EQUIPMENT
    FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS

AUGUST 19, 2020 IS THE DATE OF THE PROPOSED SALE AT 490 Foley Street,
Somerville, MA 02145 (“Assembly Row”)

AUGUST 20, 2020 IS THE DATE OF THE PROPOSED SALE AT 15 Ward Street,
Somerville, Massachusetts (“Ward Street”)

_______________ IS THE DATE BY WHICH OBJECTIONS MUST BE MADE



NOTICE IS HEREBY GIVEN, pursuant to 11 U.S.C. § 363, Fed. R. Bankr. P. 2002(a)(2) and
6004, and MLBR Rule 2002-5 and 6004-1, that the Debtor intends to sell at public auction sale
the Debtor’s right, title and interest in certain property of the estate consisting of:

PROPERTY TO BE SOLD:
Debtor’s right, title and interest in all of its personal property and equipment located at Somerville
Brewing Company at Assembly Row; and

Debtor’s right, title and interest in all of its personal property and equipment located at Somerville
Brewing Company at 15 Ward Street

THE AUCTION: The sale will be conducted by Paul E. Saperstein Company (hereinafter
“Auctioneer”)the respective locations as follows:

       Assembly Row on August 19, 2020 at 11:00 a.m.

       Ward Street on August 20, 2020 at 11:00 a.m.
   Case 19-13300 Doc 213-1 Filed 07/10/20 Entered 07/10/20 11:58:22                       Desc
           Exhibit A - Notice of Intended Public Auction Sale Page 2 of 2



The website address of the auctioneer is www.pesco.com. The website address for the internet
auction is www.bidspotter.com. The proposed sale procedures are more particularly described
in the Assented to Motion For An Order Authorizing The Debtor To Sell Personal Property And
Equipment Free And Clear Of All Liens, Claims, Interests, And Encumbrances And To Use
Internet Auction Mechanism (the “Motion to Approve Sale”) a copy of which is available at no
charge upon request from the undersigned or on the website of the Court at
www.mab.uscourts.gov.

SALE FREE AND CLEAR OF LIENS:

The assets will be sold free and clear of all liens, claims and encumbrances. Any perfected,
enforceable valid liens shall attach to the proceeds of the sale according to priorities established
under applicable law.

OBJECTIONS:

Any objections to the sale must be filed in writing with the Clerk, United States Bankruptcy Court
at J.W. McCormack Post Office & Court House, 5 Post Office Square, Room 1150, Boston,
Massachusetts 02109 on or before ____________ at 4:30 p.m. (the “Objection Deadline”). A
copy of any objection also shall be served upon the undersigned. Any objection to the sale must
state with particularity the grounds for the objection and why the intended sale should not be
authorized. Any objection to the sale shall be governed by Fed. R. Bankr. P. 9014.

HEARING:

A hearing on objections and the Motion to Approve Sale is schedule to take place on
_____________ at _________ a.m./p.m. before the Honorable Frank J. Bailey, United States
Bankruptcy Judge, Courtroom 1, J.W. McCormack Post Office & Court House, 5 Post Office
Square, 12th Floor, Courtroom 1, Boston, Massachusetts 02019. At the hearing on approval of the
sale, the Court may determine further terms and conditions of the sale. Any party who has filed
an objection is expected to be present at the hearing, failing which the objection may be overruled.
The Court may take evidence at the hearing to resolve issues of fact. If no objection to the Motion
to Approve Sale is timely filed, the Court, in its discretion, may cancel the scheduled hearing and
approve the sale without a hearing.

                                                     Respectfully submitted,

                                                     /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com
